77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard BAGLEY, Petitioner-Appellant,v.STATE of South Carolina;  Donald J. Zelenka;  Parker Evatt;William Davis;  T. Travis Medlock, AttorneyGeneral of the State of South Carolina,Respondents-Appellees.
No. 95-6981.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Bernard Bagley, Appellant Pro Se.  Thomas Travis Medlock, Attorney General, Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing without prejudice his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we deny Appellant's motion for a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Bagley v. South Carolina, No. CA-94-2487-3-8AJ (D.S.C. May 26, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED